Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 08/10/2021.
Claims 1-20 are pending.

This Non-Final office action is replacing the previous Non-Final office action. Please Non-Final withdrawn the previous office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

As to claim 15:
Regarding the terms “computer readable storage medium” in claim 20; the broadest reasonable interpretation of a claim drawn to a computer readable storage medium, as the claim presented, covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification [paragraph [0034] of the specification] is silent about the “medium” (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 1351 OG 212, Feb 23 2010.

The Examiner suggests that the Applicant replaces “computer readable storage medium” in claim 15 with - - non- transitory computer readable storage medium - -.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US 11,150,298 B1.  
This is a nonstatutory obviousness-type double patent rejection. 
Claims 1-7 of the pending application (17/398,033) are drawn to a computer-implemented method. Claim 1 of US 6,641,053 discloses similar claim limitations as claim 1 of the pending application. 
Re. Claim 1 of US 11,150,298 B1 is also drawn to a method of producing a composite machine-readable and human-readable document. 
Claims 1 of the pending application ’033 and US patent ‘298 are summarized as below:
#
Current Application (17/398,033)
#
US Patent 11,150,298 B1
Claim 1

Claim 1

A
A computer-implemented method comprising:
A
A computer-implemented method comprising:
B
configuring a sequential circuit simulation monitor to have a design under test (DUT) input interface configured to be coupled to a DUT in a simulation environment;
B
configuring a sequential circuit simulation monitor for a design under test (DUT) input interface,
C
selecting a value for random inputs associated with an original formal verification driver to drive a next stage logic of the sequential circuit simulation monitor, a state of the next stage logic being used by the sequential circuit simulation monitor to generate sequential inputs that correspond to nondeterministic inputs permitted by the original formal verification driver;
C
the sequential circuit simulation monitor having been generated by applying a quantifier elimination to each random bit position of random inputs associated with an original formal verification driver, the original formal verification driver being configured to generate a set of nondeterministic inputs; selecting a value for the random inputs to drive a next stage logic of the sequential circuit simulation monitor, a state of the next stage logic being used by the sequential circuit simulation monitor to generate sequential inputs to match the nondeterministic inputs permitted by the original formal verification driver;
D

D
wherein a comparison for equivalent outputs between the sequential circuit simulation monitor and the original formal verification driver verifies that the sequential circuit simulation monitor matches the set of the nondeterministic inputs permitted by the original formal verification driver;
E
and using the sequential circuit simulation monitor to identify an input sequence from the simulation environment not permitted by the original formal verification driver based on the sequential inputs.
E
and coupling the sequential circuit simulation monitor to a simulation environment and the DUT in the simulation environment, the sequential circuit simulation monitor being configured to flag an input sequence from the simulation environment not permitted by the original formal verification driver based on the sequential inputs.


Both claims 1 teach a computer-implemented method. Both claims 1 teach configuring a sequential circuit simulation monitor to have a design under test (DUT) input interface configured to be coupled to a DUT in a simulation environment. Both claims 1 selecting a value for random inputs associated with an original formal verification driver to drive a next stage logic of the sequential circuit simulation monitor, a state of the next stage logic being used by the sequential circuit simulation monitor to generate sequential inputs that correspond to nondeterministic inputs permitted by the original formal verification driver. Both claims 1 teach using the sequential circuit simulation monitor to identify an input sequence from the simulation environment not permitted by the original formal verification driver based on the sequential inputs. The instant invention ‘033 doesn’t teach the sequential circuit simulation monitor having been generated by applying a quantifier elimination to each random bit position of random inputs associated with an original formal verification driver, the original formal verification driver being configured to generate a set of nondeterministic inputs; and wherein a comparison for equivalent outputs between the sequential circuit simulation monitor and the original formal verification driver verifies that the sequential circuit simulation monitor matches the set of the nondeterministic inputs permitted by the original formal verification driver. ‘298 teaches that the sequential circuit simulation monitor having been generated by applying a quantifier elimination to each random bit position of random inputs associated with an original formal verification driver, the original formal verification driver being configured to generate a set of nondeterministic inputs; and wherein a comparison for equivalent outputs between the sequential circuit simulation monitor and the original formal verification driver verifies that the sequential circuit simulation monitor matches the set of the nondeterministic inputs permitted by the original formal verification driver. However, ‘033 teaches a state of the next stage logic being used by the sequential circuit simulation monitor to generate sequential inputs that correspond to nondeterministic inputs permitted by the original formal verification driver which is obvious variations of wherein a comparison for equivalent outputs between the sequential circuit simulation monitor and the original formal verification driver verifies that the sequential circuit simulation monitor matches the set of the nondeterministic inputs permitted by the original formal verification driver and whrerein the sequential circuit simulation monitor having been generated by applying a quantifier elimination to each random bit position of random inputs associated with an original formal verification driver is an additional step to explain for generating the sequential circuit simulation monitor. Thus, the above described difference between the claims are obvious variations of each other. Claims 2-7 are rejected under the nonstatutory obviousness-type double patent rejection because of their dependency to claim 1 and similar to claims 8-20. 



Allowable Subject Matter
		Claims 1, 9, and 15 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 101 and Double Patenting set forth in this Office action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, 9, and 15 the combination of the prior arts fail to disclose:

“selecting a value for random inputs associated with an original formal verification driver to drive a next stage logic of the sequential circuit simulation monitor, a state of the next stage logic being used by the sequential circuit simulation monitor to generate sequential inputs that correspond to nondeterministic inputs permitted by the original formal verification driver; and using the sequential circuit simulation monitor to identify an input sequence from the simulation environment not permitted by the original formal verification driver based on the sequential inputs”.

Claims 2-8, 10-14, and 16-20 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851